      Case 2:19-cv-04951-GRB-SMG Document 55 Filed 07/08/20 Page 1 of 3 PageID #: 427




         Nicholas A. Brown
         Tel 415.655.1271
         Fax 415.520.5609
         brownn@gtlaw.com




         July 8, 2020


         VIA ECF
         Magistrate Judge Steven M. Gold
         U.S. District Court, E.D. New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

         Re:      Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 2:19-cv-04951-GRB-SMG

         Dear Magistrate Judge Gold:

                Defendant Satco Products, Inc. (“Satco”) hereby requests an order limiting the number of
         patent claims asserted by Plaintiffs Seoul Semiconductor Co., Ltd, and Seoul Viosys Co., Ltd.
         (“Seoul”). Satco conferred with counsel for Seoul regarding this request, and Seoul stated that it
         opposed the request at this time, but might be willing to reconsider it at some later date.1

                 District courts have authority to limit the number of asserted claims in a patent case in
         order to manage the case “with economy of time and effort for itself, for counsel, and for
         litigants.”2 Seoul is currently asserting 96 claims in this case from 11 patents against 88 Satco
         products. The number of claims currently asserted by Seoul makes this case unwieldy,3 and not
         feasible to present to a jury.4 Further exacerbating the problem is the complexity of the subject
         matter. The 11 asserted patents involve a broad range of LED-related technology. As listed below,
         six of the asserted patents relate to various technologies used within LED chips, two asserted
         patents relate to packages for LED chips, and three asserted patents relate to circuits used with
         packaged LEDs:



         1
           Ex. A (July 1, 2020 email from M. Eisenberg, Plaintiffs’ counsel).
         2
           Masimo Corp. v. Philips Elecs. N. Am. Corp., 918 F. Supp. 2d 277, 281 (D. Del. 2013); see also
         Stamps.com Inc. v. Endicia, Inc., 437 Fed. Appx. 897, 902 (Fed. Cir. 2011) (unpublished); In re
         Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1311-1313 (Fed. Cir. 2011).
         3
           See Masimo, 918 F. Supp. 2d at 281 (“95 claims are asserted by Masimo … making this litigation
         unwieldy.”)
         4
           See Fenster Family Patent Holdings, Inc. v. Siemens Med. Solutions USA, Inc., Case No. 04-38
         JJF, 2005 U.S. Dist. LEXIS 20788 (D. Del. Sept. 20, 2005) (finding 90 asserted claims covering
         49 allegedly infringing products to be “unreasonable.”)

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
ACTIVE 51326533v3                                                                                        www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 55 Filed 07/08/20 Page 2 of 3 PageID #: 428

        Magistrate Judge Steven M. Gold
        July 8, 2020
        Page 2


                 Chip-level patents:
                 7,667,225: LED chip with ‘carrier trap portions’ in quantum wells
                 8,716,946: LED chip with delay phosphor, sequenced LED cells, inclined sidewalls
                 8,860,331: AC LED chip with multiple cells per chip and 2 different phosphors
                 9,343,631: LED chip with two opposite-side Bragg reflectors
                 9,627,435: LED chip with multiple LED cells and sidewalls inclined at 20°-80°
                 9,716,210: LED chip with superlattice, well/barrier active region, & multi-layer ‘spacer
                 layer’

                 Package-level patents:
                 9,978,919: LED package with asymmetric bended leads
                 10,134,967: LED package with undercut leads

                 Circuit-level patents:
                 7,081,722: LED groups with downstream ‘phase’ switches
                 8,513,899: AC LED driver circuit with ‘PTF unit’
                 9,807,828: Dimming level detector that can block drive current

                Accordingly, Satco requests an order limiting the number of asserted claims. Specifically,
        Satco proposes that the Court require Seoul to limit the number of asserted claims to 50 by August
        31, which is the deadline for Seoul to file its reply brief regarding claim construction. Satco further
        proposes that the Court require Seoul to limit the number of asserted claims to 25 within 75 days
        of the Court issuing a claim construction ruling. This proposal makes sense for several reasons.

                First, it makes sense to limit the number of claims in advance of the claim construction
        hearing. The parties dispute the proper construction for 25 different claim terms within Seoul’s
        11 asserted patents. Reducing the number of asserted claims from 96 to 50 in advance of the claim
        construction hearing may reduce the number of claim construction disputes that the Court needs
        to resolve. Even if it does not, it will reduce the overall complexity of the case, which will provide
        “economy of time and effort for itself, for counsel, and for litigants.”5

                Second, it makes sense to further limit the number of claims after the parties receive the
        Court’s claim construction rulings, and prior to the time when the parties exchange expert reports.
        Seoul cannot reasonably expect to present more than 25 claims to a jury—even that number seems
        impractical. Continuing to litigate claims that will never be presented to the jury squanders the
        resources of both the parties and the court. For example, absent an order requiring Seoul to limit
        its claims, Satco’s expert(s) will be required to analyze both non-infringement and invalidity with
        respect to claims that are unlikely to be at issue during trial. Accordingly, once Seoul has received
        the benefit of the Court’s claim construction ruling, Seoul should be required to reduce the number
        of asserted claims to 25.6

        5
         Masimo, 918 F. Supp. at 281.
        6
          See e.g. Stamps.com Inc. v. Endicia, Inc., 437 Fed. Appx. at 902 (affirming district court’s
        decision to limit the plaintiff to 15 claims from its 8 asserted patents).

Greenberg Traurig, LLP | Attorneys at Law
        ACTIVE 51326533v3                                                                                  www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 55 Filed 07/08/20 Page 3 of 3 PageID #: 429

        Magistrate Judge Steven M. Gold
        July 8, 2020
        Page 3



                                              Respectfully submitted,

                                              /s/ Nicholas A. Brown

                                              Scott J. Bornstein
                                              Joshua L. Raskin
                                              Julie P. Bookbinder
                                              Elana B. Araj
                                              GREENBERG TRAURIG, LLP
                                              200 Park Ave
                                              New York, NY 10166
                                              Telephone: (212) 801-9200
                                              bornsteins@gtlaw.com
                                              raskinj@gtlaw.com
                                              bookbinderj@gtlaw.com
                                              araje@gtlaw.com

                                              Nicholas A. Brown (admitted pro hac vice)
                                              GREENBERG TRAURIG, LLP
                                              4 Embarcadero Ctr, Ste. 3000
                                              San Francisco CA 94111-5983
                                              Telephone: 415-655-1271
                                              brownn@gtlaw.com

                                              Of counsel:
                                              Robert P. Lynn, Jr.
                                              Stephen W. Livingston
                                              LYNN GARTNER DUNNE, LLP
                                              330 Old Country Road, Suite 103
                                              Mineola, New York 11501
                                              Telephone: (516) 742-6200
                                              rplynn@lgdlaw.com
                                              swlivingston@lgdlaw.com

                                              COUNSEL FOR DEFENDANT




Greenberg Traurig, LLP | Attorneys at Law
        ACTIVE 51326533v3                                                                 www.gtlaw.com
